             Case 20-12179-ABA                             Doc 11             Filed 03/18/20 Entered 03/18/20 12:57:53                                                     Desc Main
                                                                             Document      Page 1 of 3
Fill in this information to identify your case:

Debtor 1                    Patricia A Lisk
                            First Name                           Middle Name                           Last Name

Debtor 2
(Spouse if, filing)         First Name                           Middle Name                           Last Name


United States Bankruptcy Court for the:                   DISTRICT OF NEW JERSEY


Case number            20-12179                                                                                                                          I         ■   Check if this is an
(if known)                                                                                                                                                             amended filing




Official Form 106Sum
Summa!1_ of Your Assets and Liabilities and Certain Statistical Information                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

■@IM Summarize Your Assets




 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B .............................................................................................. ..       $             250,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B .....................................................................................             $                2,410.00

        1c. Copy line 63, Total of all property on Schedule A/B ...............................................................................................        $             252,410.00

■@tW Summarize Your Liabilities




2.      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ...                                         $             264,385.00
                                                                                                                                                                           ------
3.      Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIF................................ .                               $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF.......................... ..                                 $             139,840.54


                                                                                                                                      Your total liabilities $                   404,225.54


■@iW Summarize Your Income and Expenses

4.      Schedule I: Your Income (Official Form 1061)
        Copy your combined monthly income from line 12 of Schedule 1.............................................................................. ..                  $                2,048.50
                                                                                                                                                                           ------
5.      Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                               $                2,835.00

■@IN Answer These Questions for Administrative and Statistical Records

6.      Are you filing for bankruptcy under Chapters 7, 11, or 13?
        □    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

        ■ Yes
7.      What kirid of debt do you have?

        ■      Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
               household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        D   Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106S um          Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                                                                            Best Case Bankruptcy
          Case 20-12179-ABA                            Doc 11            Filed 03/18/20 Entered 03/18/20 12:57:53                                Desc Main
                                                                        Document      Page 2 of 3
Debtor 1       Patricia A Lisk                                                              Case number (if known) 20-12179

8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Offi-'=-,c=-ia-'I:..::F:...:o:...:rm--=-,I-------0-0_0___,I
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                      .$                  •       .


9.     Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:

                                                                                                          'Toti:i'i ~laittf'""'" '"·1 ••7
      •·•i=to'in:Pi:i'iJ:',i,1on.•sclificf.u/eEffi,·cspy tit'e·folloWing:,,}··· ·
       9a. Domestic support obligations (Copy line 6a.)                                                    $                          0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $                          0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                          0.00

       9d. Student loans. (Copy line 6f.)                                                                  $                          0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 69.)                                                                 $                         0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$                          0.00


       9g. Total. Add lines 9a through 9f.                                                            $                            0.00




Official Form 106Sum                               Summary of Your Assets and Liabilities and Certain Statistical Information                              page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 20-12179-ABA                      Doc 11           Filed 03/18/20 Entered 03/18/20 12:57:53              Desc Main
                                                                    Document      Page 3 of 3




Fill in this information to identify your case:

Debtor 1                    Patricia A Lisk
                            First Name                    Middle Name              Last Name

Debtor 2
(Spouse if, filing)         First Name                    Middle Name              Last Name

United States Bankruptcy Court for the:             DISTRICT OF NEW JERSEY



Case number              20-12179                                                                                      ■   Check if this is an
(if known)                                                                                                                 amended filing




Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                               12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        ■      No

        □      Yes. Name of person                                                        Attach Bankruptcy Petition Preparers Notice,
                                          - - - - - - - - - - - - - - - - - - - - - - - - Declaration, and Signature (Official Form 119)



      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

        X /s/ Patricia A Lisk                                                      X
                                                                                       ---------------------
          Patricia A Lisk                                                              Signature of Debtor 2
             Signature of Debtor 1

             Date       March 17, 2020                                                 Date




Official Form 106Dec                                      Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                                    Best Case Bankruptcy
